Citation Nr: 0940223	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-00 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel




INTRODUCTION

The Veteran served on active duty from October 2000 to 
October 2004.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision rendered in 
November 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California in which 
service connection for bilateral hearing loss was denied.  
The case was certified to the Board by the VA RO in St. Paul, 
Minnesota.


FINDING OF FACT

The medical evidence of record does not show a bilateral 
hearing disability within the meaning of VA regulations.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to inform the appellant of the information and 
evidence not of record that (1) is necessary to substantiate 
the claim, (2) VA will seek to obtain, if any, and (3) the 
appellant is expected to provide, if any.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in June 2004.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the Veteran's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In any event, subsequent 
additional notice, including notice of the rating criteria 
and effective date provisions, was provided in March 2006 and 
November 2008.

The Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination); 
see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran VA examination, 
and afforded the Veteran the opportunity to testify before 
the Board, which he declined.  Moreover, all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the claims file; and the Veteran 
has not contended otherwise.  

Accordingly, VA has substantially complied with the notice 
and assistance requirements and the Veteran is not prejudiced 
by a decision on the claim at this time.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, in the case of 
sensorineural hearing loss, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran underwent VA examination in July 2004, at which 
time responses to pure tone audiological testing, 
particularly from the left ear were considered to be of 
questionable validity.  Word recognition ability was found to 
be excellent, bilaterally, at conversational loudness levels, 
and was measured at 100 percent in the right ear, and 96 
percent in the left ear.  However, under "diagnosis," the 
examiner indicated the examination was inadequate for rating 
purposes.

Further VA examination was conducted in January 2006.  
Audiological testing was conducted and revealed the following 
results:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
0
0
0
5
10

CNC Maryland speech tests resulted in 94 percent speech 
discrimination, bilaterally.  The audiologist diagnosed 
normal hearing by VA standards.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz are 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385.

Accordingly, the medical evidence does not show that the 
Veteran's hearing loss impairment meets the criteria for a 
bilateral hearing disability for VA purposes.  Id.  In the 
absence of a hearing loss disability within the meaning of 
the criteria, service connection for bilateral hearing loss 
is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Although the Veteran contends that he has bilateral hearing 
loss that is the result of his active service, medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the Veteran's statements are not 
competent evidence to establish that any current hearing loss 
is the result of his military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  To the extent his opinion is 
entitled to be accorded some probative value, it is 
outweighed by the medical findings and diagnosis rendered in 
the VA examination report, as discussed above.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As the preponderance of the evidence does not show a 
bilateral hearing disability for VA purposes, there is no 
doubt to be resolved, and service connection for bilateral 
hearing loss is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


